        Case 2:20-cv-03944-MAK Document 41 Filed 06/21/21 Page 1 of 1




Rakym Durham,                                     :      United States District Court
          Plaintiff,                              :      Eastern District of Pennsylvania
               vs.                                :
Officer Carr #1250 and Officer Clift #1259        :      Civil Division – Civil Rights
          Defendants.                             :      Case No.: 2:20-cv-03944

      PLAINTIFF’S REQUEST FOR AN EXTENSION OF FILING DEADLINES

      1. Plaintiff requests a time extension of 60 days for Discovery and all dispositive

          motions filings.

      2. The Plaintiff requests this extension to conduct discovery based upon evidence

          learned during the current discovery period.

      3. This time extension for finishing discovery based upon the new knowledge and the

          dates for dispositive motions will not affect this case and is not being done to gain a

          strategic advantage but to timely and efficiently process the case.

      4. Defense Counsel does not object to this request.



                                                      Respectfully Submitted,
                                                      CORNERSTONE LEGAL GROUP

                                                      By: /s/ D. Wesley Cornish, Esquire
                                                      D. Wesley Cornish, Esquire
                                                      Pennsylvania Supreme Court # 310865
                                                      230 South Broad Street, 17th Floor
                                                      Philadelphia, PA 19102
                                                      Tel: 212-444-2039
                                                      Fax: 212-535-7365
                                                      ATTORNEY FOR PLAINTIFF
                                                      June 21, 2021
